Citation Nr: 0842874	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-06 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected chronic low back pain with 
degenerative disk disease.    


REPRESENTATION

Veteran represented by:	Michael Steinberg, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2003 
and February 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In July 2008, the veteran testified at a Travel Board hearing 
at the RO in St. Petersburg, Florida before the undersigned.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  

The record was held open for 30 days following the Travel 
Board hearing in order to allow the veteran additional 
opportunity to submit evidence in support of his appeal.  The 
Board notes that correspondence dated in August 2008 was 
received from the veteran's attorney during that time.  No 
other evidence was received.  The Board has considered the 
argument set forth by the veteran's attorney in said 
correspondence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
additional development is necessary before proceeding to 
evaluate the merits of the veteran's claims.  

The veteran contends that he currently suffers from PTSD as a 
result of the physical abuse he experienced during basic 
training in active military service.  In that regard, the 
Board notes that the veteran wrote in a February 2003 
statement that he had filed charges against his drill 
sergeant after he punched the veteran and caused a slight 
concussion during his period of basic training.  In it is 
unclear as to whether the veteran's complete service 
personnel records (201) have been associated with the claims 
file.  However, of greater import, the record reflects that 
no attempt has been made to obtain any service records that 
may document the charges reportedly filed by the veteran 
against his drill sergeant in service.  VA has a duty to 
assist the veteran in obtaining relevant service records.  
38 U.S.C.A. § 5103A(c)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(3) (2008).  In consideration of the foregoing, the 
Board finds that a remand to obtain pertinent service records 
is necessary.  

Additionally, the veteran indicated at the July 2008 Travel 
Board hearing that his service-connected low back disability 
had worsened since the last VA spine examination conducted in 
September 2005, approximately three years ago.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (stating that a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Furthermore, the 
Board must consider whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of a claim for a higher initial rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
finds a remand is also necessary in order to afford the 
veteran with a current examination to ascertain the current 
status of his service-connected low back disability.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

Accordingly, the case is REMANDED for the following actions:

1.  Please request the appropriate source 
to procure any incident report or other 
investigation into the alleged drill 
sergeant's abuse/assault of the veteran 
while in basic training at Fort Jackson, 
South Carolina from January to March 1972.  
If no records are available, specific note 
of that fact should be included in the 
claims file.  

2.  Contact the veteran and ask that he 
provide the names of all VA and non-VA 
healthcare providers that have treated him 
for psychiatric disorders since 1972 and 
for his low back disability since 2002.  
Please obtain all outstanding VA treatment 
records pertaining to any treatment the 
veteran has received for his service-
connected low back disability from October 
2006 to the present.  If no records are 
available, specific note of that fact 
should be included in the claims file.  

3.  Please schedule the veteran with an 
appropriate medical examination to 
determine the nature and extent of any 
current manifestations of his service-
connected low back disability.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.

The examiner should describe all 
symptomatology related to the veteran's 
service-connected low back disability to 
include any associated neurological 
symptomatology.  The extent of any 
incoordination, weakened movement and 
fatigability on use due to pain must also 
be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination as well as on repeated use 
or during flare-ups in terms of the degree 
of additional range of motion loss.  The 
examiner should further provide an opinion 
regarding the impact of the veteran's 
service-connected low back disability on 
his ability to work.  

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected low back disability and any 
other nonservice-connected disorders which 
may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  After any additional notification 
and/or development deemed necessary is 
undertaken, the AMC/RO should determine 
whether any additional development is 
warranted, to include the administration of 
a psychiatric examination if the purported 
stressor event is verified.  

5.  Thereafter, the veteran's claims should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

